Citation Nr: 0301152	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  95-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10% 
for the residuals of an acromioclavicular separation of 
the left shoulder from March 1, 1994, to March 16, 1998.

2.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder acromioclavicular separation 
with arthritis effective March 16, 1998.

3.  Entitlement to a disability rating in excess of 30 
percent for a hiatal hernia, with gastroesophageal reflux 
and a history of a duodenal ulcer from September 29, 1995 
to April 30, 1996.

4.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

5.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease, status post 
myocardial infarction, with hypertension.

6.  Entitlement to a disability rating in excess of 10 
percent for low back strain with arthritis of the lumbar 
spine;

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1994. 

These matters come before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  This case 
was previously before and the Board.  In April 2001, the 
Board, in a thirty-nine page decision, addressed the 
following claims:  (1) entitlement to a compensable 
disability rating for the residuals of an 
acromioclavicular separation of the left shoulder from 
March 1, 1994, to March 16, 1998; (2) entitlement to a 
disability rating in excess of 20 percent for a left 
shoulder acromioclavicular separation with arthritis 
effective March 16, 1998; (3) entitlement to a disability 
rating in excess of 10 percent for low back strain with 
arthritis of the lumbar spine; (4) entitlement to a 
disability rating in excess of 10 percent for a hiatal 
hernia, with gastroesophageal reflux and a history of a 
duodenal ulcer; (5) entitlement to a disability rating in 
excess of 10 percent for hemorrhoids; (6) entitlement to a 
disability rating in excess of 30 percent for coronary 
artery disease, status post myocardial infarction, with 
hypertension; and (7) entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Two of these claims (issues one and 
four) were granted, in part, and two claims (issues five 
and seven) were remanded to the RO for additional 
development.  

The veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In May 
2002, VA's General Counsel (General Counsel) and the 
veteran's attorney filed a joint motion to vacate the 
Board's decision, in part, and to remand this matter for 
development and readjudication.  The Court granted the 
joint motion that month, vacating and remanding the case 
to the Board the following five issues:  (1) entitlement 
to a disability rating in excess of 10% for the residuals 
of an acromioclavicular separation of the left shoulder 
from March 1, 1994, to March 16, 1998; (2) entitlement to 
a disability rating in excess of 20 percent for a left 
shoulder acromioclavicular separation with arthritis 
effective March 16, 1998; (3) entitlement to a disability 
rating in excess of 30 percent for a hiatal hernia, with 
gastroesophageal reflux and a history of a duodenal ulcer 
from September 29, 1995 to April 30, 1996; (4) entitlement 
to a disability rating in excess of 10 percent for 
hemorrhoids; and (5) entitlement to a disability rating in 
excess of 30 percent for coronary artery disease, status 
post myocardial infarction, with hypertension.


REMAND

The joint motion states that a remand is required for the 
VA to send the appellant a copy of the December 1999 
Supplemental Statement of the Case (SSOC) to allow him to 
present additional evidence or argument within 60 days 
after the issuance of the SSOC.   It appears that this 
SSOC was sent to the wrong address.  As stated by the 
Court, it is the "burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The duty to assist is not always a one-way 
street, and a claimant has a responsibility of providing 
information that is essential to his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In written argument submitted by the veteran's attorney in 
November 2002, additional VA examination was requested.  
In this regard, the Board must note that it was in the 
process of obtaining an additional VA examination before 
this case was appealed to the Court.  It does not appear 
that the RO has had the opportunity to obtain this 
examination as the veteran's claims folder was in the 
possession of the Court. 

The Board under certain circumstances may undertake 
development of a case pursuant to the authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, certain 
development is required of the RO pursuant to the prior 
Board remand.  Therefore, to avoid unnecessary delay and 
confusion, all matters must be remanded to the RO for 
appropriate action. 

Accordingly, this case is REMANDED for the following:

1.  The RO is asked to complete all 
actions requested within the Board's 
remand of April 2001, pages 34 to 39.  
The orthopedic examiner requested by the 
Board in April 2001 (page 35 of the 
decision) is also asked to evaluate the 
current nature and extent of the service 
connected left shoulder disorder. 

2.  In addition to the above, the RO is 
also asked to afforded the veteran a VA 
general medical examination to determine 
the current nature and severity of the 
hiatal hernia, hemorrhoids, and coronary 
artery disease.  The examination should 
include any diagnostic tests or studies, 
including x-ray studies that are deemed 
necessary for an accurate assessment of 
these disorders.

3.  Following the above, if the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case that addresses all seven issues 
cited above, and he and his 
representative should be provided an 
opportunity to respond.  A copy of the 
December 1999 Supplemental Statement of 
the Case should also be provided.  The 
veteran's most recent address should be 
utilized.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




